


LIBBEY INC.
CEO RETENTION AWARD AGREEMENT
This CEO Retention Award Agreement (“Agreement”), dated December 16, 2013, is
made by and between Libbey Inc., a Delaware corporation (“Company”), and
Stephanie A. Streeter, the Chief Executive Officer of the Company (“Executive”).
WHEREAS, in recognition of the significant contributions that Executive has made
to the Company as CEO and the resulting increase in shareholder value, and to
incentivize and retain Executive as CEO of the Company, the Board of Directors
deems it in the best interests of the Company and its shareholders to enter into
this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows (capitalized terms used, but not defined, herein
shall have the meaning set forth in the Amended and Restated Libbey Inc. 2006
Omnibus Incentive Plan or any successor plan (the “Plan”)):
1.Grant of Stock Appreciation Rights
(a)Company hereby agrees to grant to Executive a number of Stock Appreciation
Rights with an aggregate award value of $2,500,000 (the “Retention SARs”). The
Retention SARs will be granted as of the date of this Agreement (the “Retention
SARs Grant Date”). The number of Retention SARs granted shall be determined by
dividing the applicable award value by the Black-Scholes value of a Share of
Libbey Inc. common stock on the Retention SARs Grant Date. The Black-Scholes
value shall be determined by using the average closing stock price over the 20
trading days preceding and including the Retention SARs Grant Date and a
volatility assumption based on the lesser of 50% or the ASC 718 volatility used
for accounting purposes.
(b)The Grant Price of the Retention SARs shall be the closing price of a Share
reported on the NYSE MKT exchange on the Retention SARs Grant Date. Each SAR
entitles the Executive to receive, upon exercise, an amount equal to the excess
of (i) the Fair Market Value of a Share on the date of exercise over (ii) the
Grant Price. The Retention SARs will be settled in cash.
(c)All of the Retention SARs shall vest and become exercisable on December 31,
2018.
(d)The Retention SARS will expire on the tenth (10th) anniversary of the
Retention SARs Grant Date (the “Expiration Date”).
(e)The Retention SARs will be evidenced by an Award Agreement as contemplated by
the Plan.
2.Grant of Restricted Stock Units
(a)The Company hereby agrees to grant to Executive a number of Restricted Stock
Units with an aggregate award value of $2,500,000 (the “Retention RSUs”). The
Retention RSUs will be granted in February 2014 at the time the Compensation
Committee makes annual grants of equity awards (the “Retention RSUs Grant
Date”). The number of Retention RSUs granted shall be determined by dividing the
award value by the average stock price over the 20 trading days preceding and
including the Retention RSUs Grant Date.
(b)All of the Retention RSUs shall vest on December 31, 2018 (the “Vesting
Date”).
(c)Subject to Section 5(b) hereof (pertaining to the withholding of taxes), as
soon as practicable after the Vesting Date, and in no event later than 30 days
after such date, the Company shall deliver to the Executive or her personal
representative, an amount in cash equal to the Fair Market Value of a Share on
the Vesting Date or the date of Executive’s Termination of Employment, as
applicable, for each Retention RSU.
(d)The Retention RSUs will be evidenced by an Award Agreement as contemplated by
the Plan.
3.Termination of Employment.
(a)Termination without Cause, Due to Death or Disability or for Good Reason. If
the Executive’s continuous service is terminated by the Company without Cause,
as a result of the Executive’s Permanent Disability or Executive’s death or by
Executive for Good Reason (as such terms are defined in Executive’s employment
agreement), (i) all of the Retention SARs will become immediately exercisable,
and the Executive, or her estate, may exercise the Retention SARs, but only
within such period of time ending on the earlier of (a) the date one year
following the Executive's Termination of Employment or (b) the Expiration Date;
and (ii) all of the Retention RSUs will immediately vest in full.

1

--------------------------------------------------------------------------------




(b)Termination for Cause or Other Events of Termination. If the Executive's
Continuous Service is terminated by the Company for Cause or by the Executive
for any reason other than those set forth in paragraphs 3(a), then (i) the
Retention SARs granted (whether vested or unvested) shall immediately terminate
and cease to be exercisable; and (ii) any unvested Retention RSUs shall be
forfeited.
4.Additional Covenants and Remedies for Breach.
(a)Non-Competition. In consideration of and in connection with the benefits
provided to the Executive under this Agreement and in order to protect the
goodwill of the Company, the Executive hereby agrees that if the Executive's
employment is terminated, then, unless the Company otherwise agrees in writing,
for a period of 24 months following such termination, the Executive shall not,
directly or indirectly, own, manage, operate, join, control or participate in
the ownership, management, operation or control of, or be connected as a
director, officer, employee, partner, consultant or otherwise with any entity
engaged in a business which sells, in competition with the Company and its
affiliates, the same type of products as sold by the Company, including without
limitation glass tableware, ceramic dinnerware, metal flatware and plastic
supplies to the foodservice industry other than as a shareholder or beneficial
owner owning five percent or less of the outstanding securities of a public
company. Without limiting the foregoing, currently the following business
operations among others sell, in competition with the Company and its
affiliates, the same type of products as sold by the Company and its affiliates:
Arc International and its affiliates; EveryWare Global, Inc. and its affiliates;
and any glass tableware manufacturer, seller or importer for the products of
Luigi Bormioli, Bormioli Rocco Casa SpA, the Kedaung group of companies or for
the Sisecam group of companies, including Pasabahḉe.
(b)Non-Interference with Customer Accounts. Executive covenants and agrees that
during employment and the 24 month period following termination, except as may
be required by Executive's employment by the Company, Executive shall not
directly or indirectly, personally or on behalf of any other person, business,
corporation, or entity, contact or do business with any customer of the Company
with respect to any product, business activity or service which is competitive
with any product, business, activity or service of the type sold or provided by
the Company.
(c)Non-Recruitment. The Executive acknowledges that the Company has invested
substantial time and effort in assembling its present workforce. Accordingly,
the Executive covenants and agrees that during employment and the 24 month
period following termination, the Executive shall not either for the Executive's
own account or jointly with or as a manager, agent, officer, employee,
consultant, partner, joint venture owner or shareholder or otherwise on behalf
of any other person, firm or corporation directly or indirectly entice, solicit,
attempt to solicit, or seek to induce or influence any Officer or employee of
the Company to leave her employment with the Company or to offer employment to
any person who on or during the six month period immediately preceding the date
of such solicitation or offer was an employee of the Company; provided, however,
that this Section 4(c) shall not be deemed to be breached with respect to an
employee or former employee of the Company who responds to a general
advertisement seeking employment or who otherwise initiates contact for the
purpose of seeking employment.
(d)Remedies. The Executive acknowledges and agrees that if Executive breaches
the covenants set forth in paragraphs (a), (b) and (c), the following remedies
(which are not exclusive) will apply: (i) any Retention SARs granted (whether
vested or unvested) shall immediately terminate and cease to be exercisable,
(ii) all of the Retention RSUs, whether or not vested, shall be forfeited, and
(iii) the Company may recover from Executive an amount equal to any amounts paid
or deferred by the Executive in connection with the settlement of the Retention
RSUs and any amounts paid or deferred by the Executive upon the exercise of the
Retention SARs during the three year period prior to the later of: (i) the date
the breach is discovered; (ii) the date of notice of termination of Executive’s
Continuous Service, or (iii) the date of termination of Executive’s Continuous
Service.
5.Miscellaneous Provisions.
(a)Company Recovery of Compensation. Notwithstanding any other provisions in
this Agreement to the contrary, any compensation paid to the Executive pursuant
to this Agreement which is subject to recovery under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).
(b)Payment of Taxes. Except as specifically provided for in this Agreement, to
the extent that any taxes become payable by the Executive by virtue of any
payments made or benefits conferred by the Company, the Company shall not be
liable to pay or obligated to reimburse the Executive for any such taxes or to
make any adjustment under this Agreement. Any payments otherwise due under this
Agreement to the Executive shall be reduced by any required withholding for
federal, state and/or local taxes and other appropriate payroll deductions.
(c)Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, such provision
shall be severed and enforced to the extent possible or modified in such a way
as to make it

2

--------------------------------------------------------------------------------




enforceable, and the invalidity, illegality or unenforceability thereof shall
not affect the validity, legality or enforceability of the remaining provisions
of this Agreement.
(d)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio applicable to contracts executed
in and to be performed entirely within that state, except with respect to
matters of law concerning the internal corporate affairs of any corporate entity
which is a party to or the subject of this Agreement, and as to those matters,
the law of the jurisdiction under which the respective entity derives its powers
shall govern. The parties irrevocably agree that all actions to enforce an
arbitrator's decision pursuant to Section 11(l) shall be instituted and
litigated only in federal, state or local courts sitting in Toledo, Ohio and
each of such parties hereby consents to the exclusive jurisdiction and venue of
such court and waives any objection based on forum non conveniens.
(e)Waiver of Jury Trial. The parties hereby waive, release and relinquish any
and all rights they may have to a trial by jury with RESPECT to any actions TO
ENFORCE AN ARBITRATOR'S DECISION PURSUANT TO SECTION 5.
(f)Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
(g)Amendment. Except as set forth in Section 4(b) above, this Agreement shall
not be changed or amended unless in writing and signed by both the Executive and
the Chairman of the Board of Directors or unless amended by the Company in any
manner provided that the rights and benefits of the Executive shall not be
diminished by any amendment made by the Company without the Executive's written
consent to such amendment.
(h)Arbitration. Notwithstanding anything herein to the contrary, in the event
that there shall be a dispute among the parties arising out of or relating to
this Agreement, or the breach thereof, the parties agree that such dispute shall
be resolved by final and binding arbitration in Toledo, Ohio, administered by
the American Arbitration Association (the "AAA"), in accordance with AAA's
Employment ADR Rules. There shall be a single arbitrator, selected in accordance
with AAA rules, who shall be currently licensed to practice law in a State in
the United States. The arbitrator's decision shall be final and binding upon the
parties, and may be entered and enforced in any court of competent jurisdiction
by either of the parties. The arbitrator shall have the power to grant
temporary, preliminary and permanent relief, including without limitation,
injunctive relief and specific performance. The arbitrator's fees and expenses
shall be paid by the Company.
(i)Attorney's Fees. If the Executive prevails in any arbitration or other
proceeding, including without limitation any proceeding to enforce an
arbitration award, any legal action and any appeal in connection with this
Agreement, the Company shall reimburse the Executive reasonable attorneys' fees
and other costs within a reasonable time after the same are incurred in addition
to any other relief to which the Executive may be entitled.
(j)Coordination with Deferred Compensation Plans. If and to the extent that the
Executive has elected, pursuant to the Executive Deferred Compensation Plan or
any other non-qualified deferred compensation plan (such plans being referred to
as "deferred compensation plans"), to defer receipt of any compensation, the
terms of the applicable deferred compensation plan shall govern as to the events
upon which compensation that is subject to a deferral election is distributed to
the Executive and the timing of any such distribution. However, the terms of
this Agreement shall govern as to whether (and, if so, the extent to which)
amounts that are subject to deferral elections have been earned or deemed earned
at the time of any distribution event contemplated by the relevant deferred
compensation plan.
(k)Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement will be administered in a manner consistent with this
intent. References to Section 409A of the Code will include any proposed,
temporary or final regulation, or any other formal guidance, promulgated with
respect to such section by the U.S. Department of Treasury or the Internal
Revenue Service.
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.
 
 
LIBBEY INC. 


 
 
 
By:  
/s/ Susan Allene Kovach  
 
 
 
 
Susan Allene Kovach  
 
 
 
Its:
Vice President, General Counsel & Secretary
 
/s/ Stephanie Streeter
 
 
 
 
 
Executive: Stephanie Streeter
 
 
 
 
 




3